Order filed January 17, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00289-CR
                                  ____________

                     EX PARTE TYGER WADE LUCAS


            On Appeal from the County Criminal Court at Law No, 15
                             Harris County, Texas
             Trial Court Cause No. 1811823 (formerly No. 1766653)

                                   ORDER

      Our review of the record in this case has determined that a relevant item has
been omitted from the record. See Tex. R. App. P. 34.5(c). The record does not
contain Judge Robin Brown's findings of fact and conclusions of law from the May
23, 2012 hearing in Cause No. 1766653 (which was re-filed as No. 1811823),
which were signed and filed June 25, 2012. These findings and conclusions relate
to this court’s Abatement Order issued October 16, 2012. Findings in response to
the order were to be filed in a supplemental clerk’s record on or before November
26, 2012.
       The Harris County Clerk is directed to file a supplemental clerk’s record on
or before January 31, 2013, containing Judge Robin Brown's findings of fact and
conclusions of law from the May 23, 2012 hearing in Cause No. 1766653, which
were signed and filed June 25, 2012.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM